DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim is described as a method, but recites that it is executed by the one or more data processors and describing the elements comprised by the data processors. 
The claim 8 recites: 
an encrypted transaction batch having a unique identifier, the transaction batch including at least one transaction record,
an encryption key record including information that can be used to decrypt the encrypted transaction batch, the encryption key record being encrypted with a public key of an auditing entity,
a stored cryptographic signature of the transaction batch that can be used to verify that the transaction batch has not been tampered with, and
a cryptographic signature record including information that can be used to derive the stored cryptographic signature from the transaction batch.
These limitations do not recite method steps that identify the claimed invention, and the claim 8 is directed to a method that should be defined in method steps. However, these limitations are clearly defined in claim 1 as included in the steps of the method. The interpretation of these non-method steps of claim 8 is that they were part of the method steps included in claim 1, and thus will be interpreted as the steps to begin the method recited in claim 8. 
A proposed amendment that would correct the scope of the claims is to combine the method steps of claim 8 with the steps of claim 1, creating one method claim that includes all method steps. This includes making the necessary changes to the dependent claims 2-7 and 9-12 to be in proper dependent form. This amendment of combining claim 8 into claim 1 is also proposed for claim 13 to combine the steps of claim 8 into claim 13 as the method steps executed by a non-transitory machine-readable medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dowding (US 2018/0253702, hereinafter “Dowding”), in view of Vilvovsky (US 2018/0191506, hereinafter “Vilvovsky”).
Regarding Claims 1 and 13, Dowding teaches 
grouping one or more digital transaction records into a transaction batch, the transaction batch having a unique identifier (interpreting the batches create a new node of a blockchain: “In order to create a new block, a group of transactions, up to 1 MB of memory, have to be grouped and their collective data securely hashed referencing the prior blockchain block's hash. This then creates a new hash for the new block to be referenced by the next future block.” See Dowding in [0018]);
encrypting the transaction batch (as shown previous, hashed transactions, See Dowding in [0018]);
generating a cryptographic signature of the transaction batch that can be used to verify that the transaction batch has not subsequently been tampered with (“For each node, the digital signature (Sig) is an sk encryption of a hashed message.” See Dowding in at least [0196]; “The transaction details are represented by data stored in specific fields of a transaction log maintained by node N.sub.DEL (see fields listed in Table 6). These fields include an encryption hash N.sub.REC E# and data identifying the fields used to generate that encryption hash. Tx_Del is hashed using hash process 135 and then the hashed message 136a is encrypted by an encryption process 137a that uses the private encryption key (sk) of node N.sub.DEL.” See Dowding in [0200]);
storing the encrypted transaction batch and its associated cryptographic signature record in a data repository (interpreted as part of the record of the new node: “The ledger stores records from the very first transaction until the latest record. This means the distributed ledger, of which every node has a copy, is a continuous and expanding record of all transactions. The code, scripts and protocols used in the network are developed in an open-source coding environment. The transactions and unspent value of all participants are recorded against their account identification numbers. Apart from the anonymity of the account number, all records are accessible to all participants.” See Dowding in [0022]).
In view of the interpretation of claim 8, the limitations that recite the elements from the reporting entity’s reportable events are associated to the method steps of claims 1 and 13. Thus, the limitations of claim 8 are interpreted to be combined with claims 1 and 13. Claim 8 recites
decrypting the encrypted transaction batch using information obtained from the […] encryption key record, to form a decrypted transaction batch (“(m) validating the delivery contra-transaction data in the third node by decrypting the second encrypted hash to generate a first hashed message, hashing the second set of transaction data to generate a second hashed message, and matching the first and second hashed messages; (n) validating the receipt contra-transaction data in the third node by decrypting the first encrypted hash to generate a third hashed message, hashing the first set of transaction data to generate a fourth hashed message, and matching the third and fourth hashed messages.” See Dowding in [0069]);
generating a computed cryptographic signature from the decrypted transaction batch using information obtained from the cryptographic signature record (See Dowding in [0069]; “Because encryption needs a lot of computing power but hashing does not, the standard practice: Sig = sign(Message, sk) actually means send the “message” and send a hash of the message (encrypted with the sender's private or secret key-sk) with it (a hash is only a 64-digit hexadecimal). At the other end, the recipient makes a hash of the “message” and decrypts the encrypted hash (with the sender's public key).” See Dowding in [0197]);
comparing the computed cryptographic signature with the stored cryptographic signature to determine if the at least one transaction records in the encrypted transaction batch has been tampered with (this limitation is reciting the function of comparing and providing the potential response as the intended use of the invention: “If the two hashes are the same, then the recipient knows the message came from and was digitally signed by the sender.” See Dowding in at least [0197]).
The limitations generating an encryption key record having information therein that can be used to decrypt the encrypted transaction batch describes recording the information of encryption, which is interpreted as stored in the node with an associated identifier (encryption key record is interpreted as record of keys used: “Public key (or asymmetric) encryption is a secure means of encrypting transactions which makes it (based on the computing time necessary) impossible to decrypt without the correct keys. Through a complex mathematical relationship (utilizing elliptical curves) a “private” encryption key can be chosen and a “public” key derived. Note: The private key cannot be derived from the public key. The relationship between the keys is such that whichever one is used to encrypt a message, the other is needed to decrypt the message.” … “In one specific example, step (c) comprises hashing a message comprising the first next sequential fractal lattice address, a first node identifier, a second node identifier, an asset identifier and an amount of value and then encrypting the hashed message using a private encryption key of the first node, and step (d) comprises hashing a message comprising the second next sequential fractal lattice address, the first node identifier, the second node identifier, the asset identifier and the amount of value and then encrypting the hashed message using a private encryption key of the second node.” See Dowding in [0012] and [0070]) and generating a cryptographic signature record that can be used to derive the cryptographic signature from the transaction batch describes recording the cryptographic signature, which is interpreted as stored in the node with an associated identifier (“The types of data stored on the ownership log (OL) are listed in Table 5. This represents the data associated with every ownership position on the ownership log. With the transaction log references, the history of a transaction can be verified either inter-day (looking at the archived transaction logs) or intra-day (reviewing the current period's transaction and ownership log entries in a chain of ownership back to the SOP OL).” See Dowding in at least [0148]).
Dowding does not expressly teach generating an encryption key record and generating a cryptographic signature record.  
However, Vilvovsky does teach generating an encryption key record and generating a cryptographic signature record (interpreting storing the information as a record and interpreting the signature as a key used for verification: “AWS Key Management Service (KMS) is a managed service that makes it easy for organizations to create and control the encryption keys used to encrypt data, and uses Hardware Security Modules (HSMs) to protect the security of the keys.” See Vilvovsky in [0091]; “After discovering a new message object in the user's 2 changes container, the user 2 verifies the sender's signature, decrypts shared metadata object copy using user 2's Private key or HSM key, sings it with user's 2 Private key or HSM key, re-encrypts it with user's 2 Public key or HSM key, and copies it to user's 2 catalog as “Public/Projects/admin-SNAPSHOT-0.0.1.zip/bob_1502644141030”. Each metadata object is optionally shared the same way with a special recovery user for the backup of the key, data location and data properties location.” See Vilvovsky in [0103]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Dowding to “generate key records”, as taught by Vilvovsky, because they would be created in a secure environment to protect the information required for encryption and verification from fraudulent attacks and theft.
Dowding, in view of Vilvovsky, further teaches decrypting the encryption key record using a private key of the auditing entity, to form a decrypted encryption key record (the claim limitations are not clear about the claimed invention encrypting the encryption key record: “Once set up, the administrator stores in every user's catalog 104,114,124 information about other users, with whom data can be shared. This information includes every other user's Public Key (or certificate) and HSM key IDs and access signatures for other user's containers if needed (this would be needed for Azure, for example). This information is encrypted with user's Public key or HSM key. Access signatures have the same access control list properties as specified in Table 1. For example, catalog alta-myorg1708-catalog/bob contains encrypted object “.altastata/users/alice”. Using it, user Bob is able to encrypt messages for Alice and verify her signature on her messages.” See Vilvovsky in [0065]; proceed with decrypting based on the information and keys acquired, See Dowding as shown above.).  
Regarding Claims 2 and 14, Dowding, in view of Vilvovsky, teaches the limitations of claims 1 and 13. Dowding, in view of Vilvovsky, further teaches 
encrypting the encryption key record using a public key of the reporting entity (See Dowding in [0018]; See Vilvovsky in [0065]);
encrypting the cryptographic signature record using a private key of the reporting entity (See Dowding in [0018]; See Vilvovsky in [0065]); and
storing the encrypted encryption key record and the encrypted cryptographic signature record in the data repository (See Dowding in at least [0022]; See Vilvovsky in [0065]).
Regarding Claims 3 and 15, Dowding, in view of Vilvovsky, teaches the limitations of claims 2 and 14. Dowding, in view of Vilvovsky, further teaches 
retrieving the encrypted encryption key record and the encrypted cryptographic signature record from the data repository (“If a determination is made in step 62 that the event is a data-driven event, then the event trigger and action data is retrieved (step 63a) and the impact or event is collated (step 63b).” See Dowding in at least [0141]);
decrypting the encryption key record and the encrypted cryptographic signature record using the private key of the reporting entity (See Dowding in [0069] and [0197]);
re-encrypting the encryption key record and the cryptographic signature record with a public key of an auditing entity (duplication of functions, See Dowding in at least [0018]; See Vilvovsky in [0091]); and
storing the re-encrypted encryption key record and cryptographic signature record in the independent data repository, thereby facilitating access to the encryption key record and the cryptographic signature key record by the auditing entity (See Dowding in [0022]).
Regarding Claims 4 and 16, Dowding, in view of Vilvovsky, teaches the limitations of claims 1 and 13. Dowding, in view of Vilvovsky, further teaches providing the encryption key record and the cryptographic signature record to an auditing entity (“The organization's internal team members, programs, partners and customers are provided safe, fast and auditable sharing of sensitive information by utilizing up to three layers of security (encryption, ACL, optionally hiding actual data location). The solution allows organizations to adhere to compliance standards, such as HIPAA or PCI.” See Vilvovsky in [0040]; “The client application can allow the recovery user to list all metadata objects 103,113,123 names in the user's catalog 104,114,124 and share the copies of user's metadata objects with any user, if necessary. For example, if user lost his Private Key and wants to re-encrypt all the metadata objects in his catalog with a new Public Key, recovery user shares the metadata objects with him. The recovery user can also share the user's metadata object for internal organization audit.” See Vilvovsky in [0075]).
Regarding Claims 5 and 17, Dowding, in view of Vilvovsky, teaches the limitations of claims 4 and 16. Dowding, in view of Vilvovsky, further teaches encrypting the encryption key record and the cryptographic signature record with a public key of the auditing entity (Duplication of functions, interpreting the key is acquired from a request from the auditing entity, See Dowding in [0018]; See Vilvovsky in [0091]).
Regarding Claims 6 and 18, Dowding, in view of Vilvovsky, teaches the limitations of claims 1 and 13. Dowding, in view of Vilvovsky, further teaches encrypting the transaction batch comprises encrypting the transaction batch using an encryption algorithm and a transaction batch encryption key (See Dowding in [0018]; See Vilvovsky in [0091]). The limitation the encryption key record comprises encryption algorithm parameters, the transaction batch encryption key, and the unique identifier of the transaction batch recites non-functional elements because they are not used in the instant claims and are not further recited in the independent claims.
Regarding Claims 7 and 19, Dowding, in view of Vilvovsky, teaches the limitations of claims 1 and 13. Dowding, in view of Vilvovsky, further teaches generating the cryptographic signature comprises generating a transaction block hash value by applying a hash algorithm to the transaction batch (See Dowding in [0200]). The limitation the cryptographic signature record comprises hash algorithm parameters, a hash algorithm key and the unique identifier of the transaction batch recites non-functional elements because they are not used in the instant claims and are not further recited in the independent claims.
Regarding Claim 9, Dowding, in view of Vilvovsky, teaches the limitations of claim 8. Dowding, in view of Vilvovsky, further teaches the encryption key record comprises a name of and parameters of an encryption algorithm, an encryption key, and an ID of the transaction batch (reciting non-functional elements that are not used in the instant claims and are not further recited in the independent claims; generating an encryption key record, See Vilvovsky in [0091]).
Regarding Claim 10, Dowding, in view of Vilvovsky, teaches the limitations of claim 8. Dowding, in view of Vilvovsky, further teaches the cryptographic signature record comprises a name of and parameters of a cryptographic signature function, a cryptographic signature key and the unique identifier of the transaction batch (reciting non-functional elements that are not used in the instant claims and are not further recited in the independent claims; generating a cryptographic signature record, See Vilvovsky in [0103]).
Regarding Claim 11, Dowding, in view of Vilvovsky, teaches the limitations of claim 8. Dowding, in view of Vilvovsky, further teaches the cryptographic signature function is a hash algorithm and the cryptographic signature key is a hash key (See Dowding in [0069] and [0197]).
Regarding Claim 12, Dowding, in view of Vilvovsky, teaches the limitations of claim 8. Dowding, in view of Vilvovsky, further teaches the hash algorithm is an HMAC algorithm and the hash key is an HMAC key (the term HMAC is not defined in the claim, but the term means Hash-based Message Authentication Code; “The hashed message 172 resulting from decryption process 168 (using N.sub.DEL's public encryption key pk) of the N.sub.DEL Tx E# data fields received in the matched transaction 165 can then be matched (by matching process 392) with the check hashed message 173 to verify the receipt contra-transaction.” See Dowding in [0212]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERM/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685